

116 S1456 IS: Agency Accountability Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1456IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Lee (for himself, Mr. Risch, Mr. Perdue, Mr. Cruz, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the appropriation of funds to use a fee, fine, penalty, or proceeds from a settlement
			 received by a Federal agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agency Accountability Act of 2019. 2.Appropriation of funds required (a)In generalNotwithstanding any other provision of law, and consistent with subsection (c), an agency that receives a fee, fine, penalty, or proceeds from a settlement shall deposit such amount in the general fund of the Treasury.
 (b)Use of amounts subject to appropriationAny amounts deposited pursuant to subsection (a) shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts.
 (c)ExceptionsThis section shall not apply to any of the following: (1)Amounts to be paid to an individual entitled to such amounts as a whistleblower, including any amounts received as a percentage of amounts received by the Government pursuant to a judgment or settlement agreement.
 (2)A loan guarantee program. (3)An insurance program.
 (d)USPTO Report to Congress requiredNot later than March 1 of each year, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress a report that describes any fee, fine, penalty, or proceeds from a settlement collected by the United States Patent and Trademark Office for the previous fiscal year.
 (e)DefinitionsIn this section— (1)the term agency—
 (A)has the meaning given that term in section 551 of title 5, United States Code; and (B)does not include the United States Postal Service or the United States Patent and Trademark Office; and
 (2)the term loan guarantee has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
				3.Offsetting collections and receipts as revenue
 (a)In generalThe Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended— (1)in section 3(2)(A)(iv), by inserting except as provided in section 316, before offsetting receipts; and
 (2)by adding after section 315 the following: 316.Treatment of Offsetting Collections and ReceiptsNotwithstanding any other provision of law, offsetting receipts and collections shall be treated as revenue for purposes of carrying out this or any other Act. The preceding sentence shall not apply to the United States Postal Service or the United States Patent and Trademark Office..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 315 the following:
				316. Treatment of offsetting collections and receipts..
 (c)ApplicationThe amendments made by this section shall apply during budget years (as that term is defined in section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(12))) beginning one year after the date of the enactment of this Act.